Citation Nr: 0619205	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-07 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprain.

2.  Entitlement to service connection for residuals of left 
ankle sprain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1995 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

While a letter was sent to the veteran in February 2001, that 
letter did not include the notice that is required by 
Peligrini.  Current notice should be sent to the veteran.  

The veteran's service medical records show that he was 
treated in service for sprains of both ankles.  On VA 
examination in October 2000, the examiner noted that there 
were no records available for review.  He indicated that 
there was no evidence of ankle pathology.  The RO denied the 
veteran's claim for residuals of ankle sprain because it 
found that there was no permanent residual or chronic 
disability shown by the evidence.  

However, the Board observes that the evidence regarding the 
presence of a current ankle disability is in conflict.  
Private medical records show the veteran's complaints of 
ankle problems.  An X-ray report dated in March 2002 
indicates that there was widening of each lateral ankle 
mortise with inversion stress, suggesting ligamentous laxity.  
In November 2002 the veteran reported that his ankles 
continued to give him some problems.  An October 2004 VA 
examination did not include an assessment of the veteran's 
ankles, but he did complain of chronic ankle sprain.  Because 
there is some question concerning whether the veteran has a 
current ankle disability and whether such claimed disability 
is related to complaints in service, the Board concludes that 
an additional examination is warranted.

In light of the discussion above, the Board has concluded 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The veteran should be given the 
appropriate amount of time to respond.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any currently 
present disability of the ankles.  

With respect to each ankle disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability is related to any injury or 
disease in service.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


